IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHAWN DEMONTRE                         NOT FINAL UNTIL TIME EXPIRES TO
COOLER,                                FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D15-3782
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 28, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Judge.

Andy Thomas, Public Defender, and Joanna A. Mauer, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, for Appellee.




PER CURIAM.

      Shawn Demontre Cooler appeals his conviction and sentence for grand theft.

We affirm on all the issues he raises except for one, the trial court’s imposition of
discretionary costs and fines of $180 and $10 under § 775.083 and § 938.04, Florida

Statutes.

      We have held that trial courts imposing discretionary costs against a criminal

defendant must specifically pronounce them orally at sentencing and provide the

defendant an opportunity to contest them. Nix v. State, 84 So. 3d 424, 426 (Fla. 1st

DCA 2012). Here, the trial court orally pronounced costs and fines levied against

Mr. Cooler as a lump sum, without delineating which costs were discretionary. As

we have held before, a trial court may not impose discretionary costs without

notifying the defendant. Id. On remand, the trial court must provide notice of the

discretionary costs it plans to impose upon Mr. Cooler and give him an opportunity

to object to them, or it can strike them.

      AFFIRMED in part and REVERSED in part.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.




                                            2